Title: To Thomas Jefferson from George Trisler, 31 December 1802
From: Trisler, George
To: Jefferson, Thomas


            
              Respected Sir,
               Office of the Triumph of Liberty, Winchester, 1802
            
            The enclosed will apprize you of my determination of conducting two newspapers in the Borough of Winchester, provided the encouragement will justify the attempt.
            The immense advantages accrueing to society from the invention of Printing are not duly appreciated. How few, how very few, are sensible, that to the unrestrained exercise of this Art, we are indebted for the greater part of our private enjoyments; and by it, are enabled to communicate our ideas, from one extremity of the globe to the other.
            No person, I am confident, can hold in greater abhorrance, than you, Sir, every attempt to restrain the exercise of an Art of such inexpressible utility.—Such attempts ought to be considered as open violations of the Rights of the American People, and the most flagrant injuries to society in general. The thoughts of elegant and judicious writers, contribute largely to enlighten and improve the mind, and are, in fact, the estate of the public, which, by the advantages of the Press, create a common and continually increasing fund, for the pleasure and benefit of mankind.
            The usefulness of the Press, when considered in a political point of view, is unbounded. It is the Centinel and Safe guard of Civil Liberty, and a source from whence the government of every free nation, may derive a most desirable assistance. It is to the Press, that we are in a great measure indebted for the great and glorious change in favour of liberty & equality, in this our beloved land; and to the talents and exertions of its republican conductors, may we look for a continuation of those invaluable blessings, which your patriotism, I am assured, will never suffer to decrease, by withholding your patronage and support.
            I cannot refrain from expressing my determination to urge a pacific and friendly disposition among the people. My best endeavors shall aim at a love of order and respect for the constituted authourities, nor shall I ever be backward in cultivating a spirit of submission and obedience to the laws: for it is an irrefragible truth, that the Republic can never have a firm existance unless all ranks of men co-operate in its preservation, with the utmost spirit and energy. 
            With much esteem, I remain, respectfully, your Obedient Servant, 
            
              George Trisler.
            
            
               P.S. Should Mr. Jefferson be pleased to encourage this Press, any money subscribed shall be discharged by a regular  of  paper.
            
          